This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Information Disclosure Statement
The materials presented in the information disclosure statement (IDS) dated 16 October 2021 have been considered and are pertinent to the rejections of this Office Action.
Claim Interpretation
(a)	The following is a quotation of AIA  35 USC § 112(f):
(f)  Element in Claim for a Combination.— An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
(b)	The following is a quotation of pre-AIA  35 USC § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph:
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely 
Claim limitations in this application that use the word "means" (or "step") are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, except as otherwise indicated in an Office action.  Claim limitations in this application that use the word "means" (or "step") include:
(a)	"substrate transfer means" for transferring the substrate in the first direction in claim 19.
Because this/these claim limitation(s) is/are being interpreted under are being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  To that end, a corresponding structure or corresponding structures described in the specification (hereinafter "Spec") for:
(a')	"substrate transfer means" include:
(i)	- -a device configured to transport a substrate in first direction- - Spec at ¶[0023],
(ii)	- -a device configured to transport a substrate in one direction- - Spec at ¶[0050],
(iii)	- -a device configured to transport a substrate in one direction while supporting the substrate- - Spec at ¶[0050],
(iv)	- -a conveyor belt- - Spec at ¶[0050], and
(v)	equivalents thereof;

(a)	amend the claim limitation(s) to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or
(b)	present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under AIA  35 USC § 112(f) or pre-AIA  35 USC § 112, sixth paragraph.

Claim Rejections – 35 USC § 112
(a)	The following is a quotation of AIA  35 USC § 112(b):
(b)  Conclusion.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
(b)	The following is a quotation of pre-AIA  35 USC § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10, 11, 17, & 18 are rejected under AIA  35 USC § 112(b) or pre-AIA  35 USC § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 10, 11, 17, & 18, there is insufficient antecedent basis for the limitation "assembly" in line 1 of each of claims 10 & 11, and the limitation "assembly" in line 2 of each of claims 17, & 18.
For the purposes of examination, the limitation "assembly" in line 1 of each of claims 10 & 11, and the limitation "assembly" in line 2 of each of claims 17, & 18 will be interpreted to as - -source assembly- -.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-18 & 20 are rejected under AIA  35 USC § 102(a)(1) & AIA  35 USC § 102(a)(2) as being anticipated by CN 107151781 A (Jeoung'781, which claims the benefit of Korean patent application KR 20160025168, filed 02 March 2016, that published 13 September 2017 as KR 20170103071 A {Jeong'071}).
Regarding claim 1, Jeoung'781 discloses a source assembly (evaporation source 100 of deposition device 1) for a lateral-type vacuum deposition apparatus, the source assembly (deposition device 1 &/or evaporation source 100) comprising:
a heater (crucible 110 with heating part 120 having inner-plates 130 & 140) having an internal chamber (associated with opening 110a) of a selected shape;
a source block (box shaped deposition material {DM}) positioned within the internal chamber of the heater, the source block (box shaped DM) having a selected shape that corresponds to the shape of the internal chamber (associated with opening 110a) of the heater (crucible 110 with heating part 120 having inner-plates 130 & 140); and

    PNG
    media_image1.png
    4231
    2670
    media_image1.png
    Greyscale

FIG. 2 of Jeoung'781

    PNG
    media_image2.png
    1565
    2092
    media_image2.png
    Greyscale

FIG. 3 of Jeoung'781
a nozzle (cover 150 including plurality of nozzles 160 protruding from upper side thereof) extending from the heater (crucible 110 with heating part 120 having inner-plates 130 & 140), the nozzle (cover 150 including plurality of nozzles 160 protruding from upper side thereof) exhausting the source block (box shaped DM) vaporized by the heater (crucible 110 with heating part 120 having inner-plates 130 & 140).
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.
Regarding claim 2, Jeoung'781 discloses:
the source block (box shaped organic DM for hole injection layer 30 &/or box shaped organic DM for hole transport layer 40) having a visible light transmittance (transmittance of light from light emitting layer 50) greater than or equal to about 10%.
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.

    PNG
    media_image3.png
    1747
    2345
    media_image3.png
    Greyscale

FIG. 14 of Jeoung'781
Regarding claim 3, Jeoung'781 discloses:
the source block (box shaped organic DM for hole injection layer 30 &/or box shaped organic DM for hole transport layer 40) made of an organic material of a layer of an electroluminescence device.
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.
Regarding claim 4, Jeoung'781 discloses:
the selected shape includes a rectangular parallelepiped shape.
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.

    PNG
    media_image4.png
    1478
    2669
    media_image4.png
    Greyscale

FIG. 2 of Jeoung'781 (Cropped)
Regarding claim 5, Jeoung'781 discloses:
the heater (crucible 110 with heating part 120 having inner-plates 130 & 140) comprising:
a heating source (heating part 120 having inner-plates 130 & 140); and
a crucible (crucible 110),

FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.
Regarding claim 6, Jeoung'781 discloses a source assembly (evaporation source 100 of deposition device 1) for a lateral-type vacuum deposition apparatus (deposition device 1), source assembly (evaporation source 100 of deposition device 1) comprising:
a source block (box shaped deposition material {DM}) having a selected shape;
a heating chamber (crucible 110 with heating part 120 having inner-plates 130 & 140) for heating and vaporizing the source block (box shaped deposition material {DM}), the heating chamber (crucible 110 with heating part 120 having inner-plates 130 & 140) housing the source block (box shaped DM); and
a nozzle (cover 150 including plurality of nozzles 160 protruding from upper side thereof) on the heating chamber (crucible 110 with heating part 120 having inner-plates 130 & 140)  for exhausting a source of the source block (box shaped deposition material {DM}) vaporized by the heating chamber (crucible 110 with heating part 120 having inner-plates 130 & 140).
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.
Regarding claim 7, Jeoung'781 discloses:
the source block (box shaped organic DM for hole injection layer 30 &/or box shaped organic DM for hole transport layer 40 &/or box shaped organic DM for light emitting layer 50 &/or box shaped organic DM for electron-transport layer 60) including a source material for forming at least one of
an electron transport layer (electron-transport layer 60),

a hole transport layer (hole transport layer 40) of the electroluminescence device.
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.

    PNG
    media_image3.png
    1747
    2345
    media_image3.png
    Greyscale

FIG. 14 of Jeoung'781
Regarding claim 8, Jeoung'781 discloses:
the heating chamber (crucible 110 with heating part 120 having inner-plates 130 & 140) having both spaced side walls and a bottom coupled to the walls,

    PNG
    media_image4.png
    1478
    2669
    media_image4.png
    Greyscale

FIG. 2 of Jeoung'781 (Cropped)
the source block (box shaped organic DM for hole injection layer 30 &/or box shaped organic DM for hole transport layer 40 &/or box shaped organic DM for light emitting layer 50 &/or box shaped organic DM for electron-transport layer 60) inserted into a space defined by the side walls and the bottom.
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.
Regarding claim 8, Jeoung'781 discloses:
the nozzle (cover 150 including plurality of nozzles 160 protruding from upper side thereof) coupled to a top portion of each of the side walls of the heating chamber (crucible 110 with heating part 120 having inner-plates 130 & 140).
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.
Regarding claim 10, Jeoung'781 discloses:
the source assembly (evaporation source 100 of deposition device 1) comprising

    PNG
    media_image2.png
    1565
    2092
    media_image2.png
    Greyscale

FIG. 3 of Jeoung'781
at least one plate (one of inner plate 130 & 140) placed between the source block (box shaped organic DM for hole injection layer 30 &/or box shaped organic DM for hole transport layer 40 &/or box shaped organic DM for light emitting layer 50 &/or box shaped organic DM for electron-transport layer 60) and the nozzle (cover 150 including plurality of nozzles 160 protruding from upper side thereof),
the plate (one of inner plate 130 & inner plate 140) having an opening (opening of inner 
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.
Regarding claim 11, Jeoung'781 discloses:
the source assembly (evaporation source 100 of deposition device 1) comprising
a thermal-insulating plate (housing 180) coupled to an outer surface of the heating chamber (crucible 110 with heating part 120 having inner-plates 130 & 140).
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.
Regarding claim 12, Jeoung'781 discloses:
the selected shape including a rectangular parallelepiped shape.
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.
Regarding claim 13, Jeoung'781 discloses a lateral-type vacuum deposition apparatus (deposition device 1 including chamber serving as space configurated to perform deposition process, chamber capable of providing vacuum environment therein) comprising:
a vacuum chamber (chamber serving as space configurated to perform deposition process, chamber capable of providing vacuum environment therein) for accommodating therein a substrate (substrate S),
the substrate (substrate S) disposed in one lateral end of the vacuum chamber (chamber serving as space configurated to perform deposition process, chamber capable of providing vacuum environment therein);
a source block (box shaped organic DM for hole injection layer 30 &/or box shaped organic DM for hole transport layer 40 &/or box shaped organic DM for light emitting layer 50 &/or box shaped organic DM for electron-transport layer 60) having a selected shape; and
a source assembly (evaporation source 100 of deposition device 1) disposed in an opposite 
the source assembly (evaporation source 100 of deposition device 1) configured for supplying a vaporized source to the substrate (substrate S),
the source assembly (evaporation source 100 of deposition device 1) housing the source block (box shaped organic DM for hole injection layer 30 &/or box shaped organic DM for hole transport layer 40 &/or box shaped organic DM for light emitting layer 50 &/or box shaped organic DM for electron-transport layer 60).
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.
Regarding claim 14, Jeoung'781 discloses:
the source block (box shaped organic DM for hole injection layer 30 &/or box shaped organic DM for hole transport layer 40 &/or box shaped organic DM for light emitting layer 50 &/or box shaped organic DM for electron-transport layer 60) having a visible light transmittance greater than or equal to about 10%.
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.
Regarding claim 15, Jeoung'781 discloses:
the source assembly (evaporation source 100 of deposition device 1) including:
a heating chamber (crucible 110 with heating part 120 having inner-plates 130 & 140) for housing the source block (box shaped organic DM for hole injection layer 30 &/or box shaped organic DM for hole transport layer 40 &/or box shaped organic DM for light emitting layer 50 &/or box shaped organic DM for electron-transport layer 60) and for heating and vaporizing the source block (box 
a nozzle (cover 150 including plurality of nozzles 160 protruding from upper side thereof) for supplying a source from the source block (box shaped organic DM for hole injection layer 30 &/or box shaped organic DM for hole transport layer 40 &/or box shaped organic DM for light emitting layer 50 &/or box shaped organic DM for electron-transport layer 60) vaporized by the heating chamber (crucible 110 with heating part 120 having inner-plates 130 & 140) toward the substrate (substrate S).
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.
Regarding claim 16, Jeoung'781 discloses:
the heating chamber (crucible 110 with heating part 120 having inner-plates 130 & 140) having both spaced side walls and a bottom coupled to the side walls,
the source block (box shaped organic DM for hole injection layer 30 &/or box shaped organic DM for hole transport layer 40 &/or box shaped organic DM for light emitting layer 50 &/or box shaped organic DM for electron-transport layer 60) inserted into a space (associated with opening 110a) defined by the side walls and the bottom,
the nozzle (cover 150 including plurality of nozzles 160 protruding from upper side thereof) coupled to a top portion of each of the side walls of he heating chamber (crucible 110 with heating part 120 having inner-plates 130 & 140).
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.
Regarding claim 17, Jeoung'781 discloses:
the source assembly (evaporation source 100 of deposition device 1) comprising

    PNG
    media_image2.png
    1565
    2092
    media_image2.png
    Greyscale

FIG. 3 of Jeoung'781
at least one plate (one of inner plate 130 & 140) placed between the source block (box shaped organic DM for hole injection layer 30 &/or box shaped organic DM for hole transport layer 40 &/or box shaped organic DM for light emitting layer 50 &/or box shaped organic DM for electron-transport layer 60) and the nozzle (cover 150 including plurality of nozzles 160 protruding from upper side 
the plate (one of inner plate 130 & inner plate 140) having an opening (opening of inner plate 130 & opening of inner plate 140) defined therethrough.
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.
Regarding claim 18, Jeoung'781 discloses:
the source assembly (evaporation source 100 of deposition device 1) comprising
a thermal-insulating plate (housing 180) coupled to an outer surface of the heating chamber (crucible 110 with heating part 120 having inner-plates 130 & 140).
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.
Regarding claim 20, Jeoung'781 discloses:
the selected shape including a rectangular parallelepiped shape.
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under AIA  35 USC § 103 are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or 
Claim 19 is rejected under AIA  35 USC § 103 as being unpatentable over CN 107151781 A (Jeoung'781, which claims the benefit of Korean patent application KR 20160025168, filed 02 March 2016, that published 13 September 2017 as KR 20170103071 A {Jeong'071}) in view of US 20170244070 A1 (Bangert'070).
Regarding claim 19, Jeoung'781 discloses:
the vacuum chamber (chamber serving as space configurated to perform deposition process, chamber capable of providing vacuum environment therein) including substrate (substrate S) transfer means (movable electrostatic chuck) for transferring the substrate (substrate S) in the first direction.
FIGs. 1-14; ¶¶[0003]-[0116]; & claims 1-10.

    PNG
    media_image5.png
    2657
    3150
    media_image5.png
    Greyscale

FIG. 1 of Jeoung'781
Regarding claim 19, Jeoung'781 does not expressly disclose:
the source assembly includes a plurality of source assemblies arranged in a first direction and disposed in the opposite lateral end of the vacuum chamber,
Regarding claim 19, Bangert'070 discloses:
a source assembly (evaporation source 100 with an evaporation crucible 104 & distribution pipe 106 with openings 712) including a plurality of source assemblies (evaporation source 100 with evaporation crucibles 104 & distribution pipes 106 with openings 712) arranged in a first direction and disposed in the opposite lateral end of the vacuum chamber (vacuum chamber 110).
FIGs. 1-18; ¶¶[0006]-[0163]; & claims 1-19.

    PNG
    media_image6.png
    1342
    2534
    media_image6.png
    Greyscale

FIG. 3 of Bangert'070 (Cropped)
A motivation for duplicating the source assembly of Jeoung'781 to have the plurality of source assemblies arranged in a first direction and disposed in the opposite lateral end of the vacuum chamber as disclosed by Bangert'070 is one or more of to be capable of evaporating 

    PNG
    media_image7.png
    2475
    2639
    media_image7.png
    Greyscale

FIG. 5A of Bangert'070
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (VI)(B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the source assembly of Jeoung'781 to have the plurality of source assemblies arranged in a first direction and disposed in the opposite lateral end of the vacuum chamber as disclosed by Bangert'070.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.  Among such prior art are:
(a)	CN 105917019 A (Haas'019);
(b)	CN 102732836 A (Okata'836);
(c)	WO 2017008838 A1 (Spatz'838);
(d)	US 20140186985 A1 (Kakiuchi'985);
(e)	US 20040018305 A1 (Pagano'305); and
(f)	US 20020140347 A1 (Weaver'347),
each of which discloses, suggests, and/or makes predictable a source assembly including a plurality of source assemblies arranged in a first direction and disposed in the opposite lateral end of the vacuum chamber.

(g)	US 20030153109 A1 (Ghosh'109); and
(h)	KR 20170103071 A (Jeong'071),
each of which discloses, suggests, and/or makes predictable a source block having a selected shape that corresponds to the shape of the internal chamber of a heater.
Further, among such prior art are:
(i)	Franky So, Editor.  "Organic Electronics: Materials, Processing, Devices and Applications."  CRC Press, an imprint of Taylor & Francis Group.  2010.  pp. 567; and
(j)	Shaurjo Biswas.  "Guard Flow-enhanced Organic Vapor Jet Printing of Molecular Materials in Air."  University of Michigan, Horace H. Rackham School of Graduate Studies.  2014.  pp. 209,
each of which evidences (by for example disclosing, suggesting, and/or making predictable) that each of:  (i)  a source block made of a material having a visible light transmittance greater than or equal to about 10%;  (ii)  a source block made of a material an organic material of a layer of an electroluminescence device;  (ii)  a source block made of a material capable of being an electron transport layer;  (iv)  a source block made of a material capable of being a light emission layer; and  (v)  a source block made of a material capable of being a hole transport layer is common knowledge in the art.  See MPEP § 2144.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716